Exhibit 10.1

ELEVENTH AMENDMENT TO CREDIT AGREEMENT

This Eleventh Amendment to Credit Agreement (this “Amendment”) is entered into
between Texas Capital Bank, N.A., a national banking association, as
Administrative Agent, the lenders party to the Credit Agreement; and Lynden USA
Inc., a Utah corporation, as borrower, and is dated November 25, 2014. Terms
defined in the Credit Agreement between the Administrative Agent, such lenders
and such borrower dated August 29, 2011 (as amended, the “Credit Agreement”),
are used herein as therein defined, unless otherwise defined herein or the
context otherwise requires.

R E C I T A L S:

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
and increase the Borrowing Base; and

WHEREAS, the Lenders are willing to amend the Credit Agreement under the terms
and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Borrower, the Administrative Agent and the Lenders hereby agree as follows:

1. The following definitions are hereby added to Section 1.1 of the Credit
Agreement as follows:

“Eleventh Amendment to Credit Agreement” means the Eleventh Amendment to Credit
Agreement dated November 25, 2014 between Administrative Agent, the Lenders and
the Borrower, amending the Credit Agreement.

“GAAP” means those generally accepted accounting principles and practices that
are recognized as such by the American Institute of Certified Public Accountants
acting through its Accounting Principles Board or by the Financial Accounting
Standards Board or through other appropriate boards or committees thereof. Any
accounting principle or practice required to be changed by the Accounting
Principles Board or Financial Accounting Standards Board (or other appropriate
board or committee of such Boards) in order to continue as a generally accepted
accounting principle or practice may be so changed.

2. The following definition located in Section 1.1 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“Borrowing Base” means the amount most recently determined and designated by the
Administrative Agent as the Borrowing Base in accordance with Section 2.8.1, but
in no event in excess of the Aggregate Commitment, as such Borrowing Base is
reduced in accordance with Section 2.8.2 or other provisions hereof. The
Borrowing Base under Section 2.8.1 is deemed to be $40,000,000 as of the date of
the Eleventh Amendment to Credit Agreement.

 

1



--------------------------------------------------------------------------------

3. For time periods after September 30, 2014, and for purposes of all financial
statements required to be delivered under the Credit Agreement for fiscal
quarters or years ending on or after December 31, 2014, all references to “IFRS”
in the Credit Agreement (other than the definition of such term and except for
references contained in Section 1.2) are hereby amended to instead refer to
GAAP.

4. Section 1.2 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“1.2. Accounting Terms and Determinations; Changes in Accounting.

1.2.1. Unless otherwise specified herein, all accounting terms used herein shall
be interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with IFRS, with respect to periods and for financial statements
covering periods ending on or before September 30, 2014, or in accordance with
GAAP, with respect to periods and for financial statements covering periods
ending on or after December 31, 2014, applied on a basis consistent (except for
changes concurred in by the independent public accountants and with respect to
which the Borrower shall have promptly notified the Administrative Agent on
becoming aware thereof, and except for inconsistencies in the accounting methods
used in the financial statements for periods ending on or prior to September 30,
2014 compared to the financial statements for periods ending on or after
December 31, 2014 due to the Parent’s change from use of IFRS to GAAP) with the
most recent financial statements of the Borrower delivered to the Administrative
Agent. All other provisions in this Agreement which require financial reporting
on a consistent basis shall be subject to the exceptions set forth in the
immediately preceding sentence. Accounting principles are applied on a
“consistent basis” when the accounting principles applied in a current period
are comparable in all material respects to those accounting principles applied
in a preceding period. Changes in the application of accounting principles which
do not have a material impact on calculating the financial covenants herein
shall be deemed comparable in all material respects to accounting principles
applied in a preceding period.

1.2.2. The Borrower will not change its method of accounting, other than
immaterial changes in methods, changes from use of IFRS to GAAP commencing with
the financial statements for the fiscal quarter ending on December 31, 2014,
changes thereafter permitted by GAAP in which the Borrower’s independent public
accountants concur and changes required by a change in GAAP, without the prior
written consent of the Administrative Agent. To enable the ready and consistent
determination of compliance by the Borrower with its obligations under this
Agreement, neither the Borrower nor any of its Subsidiaries will change the
manner in which either the last day of its fiscal year or the last day of the
first three fiscal quarters of its fiscal years is calculated without the prior
written consent of the Required Lenders.”

5. Commitments. The Lenders’ respective Commitments are hereby amended to the
amounts set forth opposite their respective signature blocks on their signature
page to this Amendment.

 

2



--------------------------------------------------------------------------------

6. Fees. The Borrower shall pay to the Administrative Agent upon execution of
this Amendment,

(a) a facility fee in the amount of $80,000 pursuant to Section 2.6.3 of the
Credit Agreement.

(b) a processing fee for the Administrative Agent’s sole account in the amount
of $2,500 pursuant to Section 2.6.7 of the Credit Agreement.

7. Mortgage and Title.

(i) Within 30 days following the date of this Amendment, the Borrower shall
cause to be delivered to the Administrative Agent title information which
(a) covers Oil and Gas Properties that are subject to the Mortgages and that
when aggregated with Oil and Gas Properties owned by the Borrower for which
title has previously been approved, constitute at least 80% of the PW9 Value of
the Oil and Gas Properties utilized in determining the Borrowing Base (and if
any supplemental Mortgages are necessary to satisfy the foregoing requirement,
then the Borrower shall execute and deliver such supplemental Mortgages within
five Business Days following a request therefor from the Administrative Agent),
and (b) is in form and substance reasonably acceptable to the Administrative
Agent; and

(ii) Contemporaneously with the execution and delivery of this Amendment, the
Borrower shall execute and deliver or cause the appropriate Person to execute
and deliver such certificates, mortgages, amendments to mortgages and other
security instruments as the Administrative Agent may reasonably request to
ensure that the Administrative Agent has a first and prior Lien on Oil and Gas
Properties that represent at least 80% of the PW9 Value of the Oil and Gas
Properties utilized in determining the Borrowing Base.

8. Benefit of Conditions. All of the conditions in this Amendment and the Credit
Agreement are solely for the benefit of the Administrative Agent and the
Lenders, and no Person other than the Administrative Agent and the Lenders may
rely thereon or insist on compliance therewith.

9. Ratification. The Borrower hereby ratifies all of its Obligations under the
Credit Agreement and each of the Loan Documents to which it is a party, and
agrees and acknowledges that the Credit Agreement and each of the Loan Documents
to which it is a party shall continue in full force and effect after giving
effect to this Amendment. Nothing in this Amendment extinguishes, novates or
releases any right, claim, Lien, security interest or entitlement of the Lenders
created by or contained in any of such documents nor is the Borrower released
from any covenant, warranty or obligation created by or contained therein.

10. Representations and Warranties. The Borrower hereby represents and warrants
to the Administrative Agent and the Lenders that (a) this Amendment has been
duly executed and delivered on behalf of the Borrower, (b) this Amendment
constitutes a valid and legally binding agreement enforceable against the
Borrower in accordance with its terms and (c) the execution, delivery and
performance of this Amendment has been duly authorized by the Borrower.

 

3



--------------------------------------------------------------------------------

11. Conditions to Effectiveness. This Amendment shall be effective upon the
execution by all parties of this Amendment and the receipt thereof by the
Administrative Agent; provided, however, that the increases in the Borrowing
Base and the Lenders’ Commitments contemplated by paragraphs 2 and 5 shall not
become effective until the Administrative Agent has additionally received such
mortgages and amendments to mortgage as may be reasonably requested by the
Administrative Agent to satisfy the requirements of paragraph 7(ii).

12. RELEASE OF CLAIMS. The Borrower for itself, its successors and assigns and
all those at interest therewith, including, without limitation, each Guarantor,
(collectively, the “Releasing Parties”), jointly and severally, hereby
voluntarily and forever, RELEASE, DISCHARGE AND ACQUIT the Administrative Agent,
the Lenders and their respective officers, directors, shareholders, employees,
agents, successors, assigns, representatives, affiliates and insurers (sometimes
referred to below collectively as the “Released Parties”) and all those at
interest therewith of and from any and all claims, causes of action,
liabilities, damages, costs (including, without limitation, attorneys’ fees and
all costs of court or other proceedings), and losses of every kind or nature at
this time known or unknown, direct or indirect, fixed or contingent, which the
Releasing Parties, have or hereafter may have arising out of any act,
occurrence, transaction, or omission occurring from the beginning of time to the
date of execution of this Amendment if related to the Note or the other Loan
Documents (the “Released Claims”), except that (i) the future duties and
obligations of the Lenders under the Loan Documents and the rights of the
Borrower to its funds on deposit with the Lenders shall not be included in the
term Released Claims and (ii) the right of the Borrower to require the
correction of manifest accounting errors and similar administrative errors shall
not be included in the term Released Claims. IT IS THE EXPRESS INTENT OF THE
RELEASING PARTIES THAT THE RELEASED CLAIMS SHALL INCLUDE ANY CLAIMS OR CAUSES OF
ACTION ARISING FROM OR ATTRIBUTABLE TO THE NEGLIGENCE, GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF ANY OF THE RELEASED PARTIES.

13. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument. Delivery of an executed counterpart of a signature
page of this Amendment by telecopy, e-mail, facsimile transmission, electronic
mail in “portable document format” (“.pdf”) form or other electronic means
intended to preserve the original graphic and pictorial appearance of the item
being sent shall be effective as a delivery of a manually executed counterpart
of this Amendment.

14. Effect. This Amendment is one of the Loan Documents. Except as amended
hereby, the Credit Agreement shall remain unchanged and in full force and
effect, and the Borrower hereby ratifies the terms of the Credit Agreement (as
amended hereby), including, without limitation, the provisions of Section 9.7
and Section 9.8 thereof.

[Remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

ENTIRE AGREEMENT. THIS AMENDMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT HEREOF. FURTHERMORE, IN THIS REGARD,
THIS AMENDMENT AND THE OTHER WRITTEN LOAN DOCUMENTS REPRESENT, COLLECTIVELY, THE
FINAL AGREEMENT AMONG THE PARTIES THERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF SUCH
PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG SUCH PARTIES.

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

 

BORROWER: LYNDEN USA INC. By:

 /s/ Colin Watt

Name:       Colin Watt Title:       President

The Guarantor acknowledges and approves the foregoing Amendment, confirms that
its Guaranty is in full force and effect and agrees to the release of claims in
paragraph 12 of the foregoing Amendment.

 

GUARANTOR: LYNDEN ENERGY CORP. By:

 /s/ Colin Watt

Name:       Colin Watt Print:       President and Chief Executive Officer

[Signature pages continue]

 

Signature Page – Eleventh Amendment to Lynden Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: TEXAS CAPITAL BANK, N.A. By:

 /s/ Frank K. Stowers

Name:       Frank K. Stowers Title:       Senior Vice President COMMITMENT
LENDERS: $28,000,000.00 TEXAS CAPITAL BANK, N.A. By:

 /s/ Frank K. Stowers

Name:       Frank K. Stowers Title:       Senior Vice President $12,000,000.00
HAPPY STATE BANK By:

 /s/ Ryan Monroe

Name:       Ryan Monroe Title:       Senior Vice President

 

Signature Page – Eleventh Amendment to Lynden Credit Agreement